846 F.2d 70Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Teresa Ann CONWAY, Plaintiff-Appellant,v.DEPARTMENT of the ARMY, Defendant-Appellee.
No. 87-3560.
United States Court of Appeals, Fourth Circuit.
Submitted March 30, 1988.Decided May 13, 1988.

Teresa Ann Conway, appellant pro se.
Michael Gregory Middleton, Assistant U.S. Attorney, for appellee.
Before MURNAGHAN, CHAPMAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Teresa Ann Conway appeals from the district court order dismissing her employment discrimination suit for failing to take any action to forward her claim for than 12 months.  See D.Md. Local Rule 33.  Conway asserts that the district court refused to permit her to act as her own counsel and failed to appoint an attorney to represent her.  We affirm.


2
Although pro se litigants must be given a reasonable opportunity to prosecute meritorious actions, the district court is not required to litigate their claims for them.   See, e.g., Gordon v. Leeke, 574 F.2d 1147, 1152 (4th Cir.), cert. denied, 439 U.S. 970 (1978).  Conway requested, and was granted, an extension of time to seek counsel in this case.  Conway failed to either retain counsel or prosecute the case for more than a year.  We find no abuse of discretion by the district court in dismissing this case pursuant to its local rule and, accordingly, affirm.


3
We deny Conway's motion for appointment of counsel on appeal.  We dispense with oral argument because the dispositive issue has recently been decided authoritatively.


4
AFFIRMED.